FRUGÉ, Judge.
This is a companion suit to Ned v. Carolina Casualty Insurance Company, 254 So. 2d 145 (La.App.3rd Cir. 1971). The pertinent facts are set out in that decision. The only issue in this appeal is whether the *148award on behalf of Edward Moore was excessive.1 We affirm.
Plaintiff suffered a contusion of the temporal and parietal area of the skull, a laceration above the left ear, which became infected and developed cellulitis, a rather severe cervical strain, and an injury to the shoulder which was subsequently diagnosed as traumatic bursitis; and a contusion or strain to the chest muscles. Plaintiff’s chest condition subsisted for approximately 1 and '\/i months, his shoulder continued through substantial pain for another 3 months; and his neck for at least 7 months, and at the time of the trial, approximately 21 months after the accident, he was still complaining of headaches related to the accident.
Plaintiff missed at least 5 weeks from his work and underwent medical treatments for at least 7 months and has been under considerable amounts of pain pills and shots and has been forced to wear a neck brace for at least 4 to 5 months, and during the same period of time had to undergo uncomfortable heat treatments for at least 7 months. At the time of the trial, he was still experiencing some difficulty with his injured areas.
Plaintiff adduced sufficient evidence for the jury to have found he had sustained at least $1,392.12 in special damage. The amount remaining of $2,798.88 for personal injuries could hardly be excessive in view of the evidence. The evidence overall indicates that the jury award combined with the addition by the judge was only adequate to compensate plaintiff for his injuries.
For the foregoing reasons, the judgment appealed from is affirmed. Appellant to pay all costs of this appeal.
Affirmed.

. In this case the jury awarded plaintiff $2,191, and the trial judge increased the amount by an additur of $2,000 in lieu of granting a new trial.